                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SINCO TECHNOLOGIES PTE LTD.,
                                   7                                                        Case No. 17-cv-05517-EMC (JCS)
                                                        Plaintiff,
                                   8                                                        ORDER DENYING ADMINISTRATIVE
                                                 v.                                         MOTIONS TO SEAL WITHOUT
                                   9                                                        PREJUDICE AND ORDERING
                                         SINCO ELECTRONICS (DONGGUAN)                       SUPPLEMENTAL DECLARATION TO
                                  10     CO. LTD., et al.,                                  BE FILED BY DEFENDANT TJOA NO
                                                                                            LATER THAN APRIL 19, 2019
                                  11                    Defendants.
                                                                                            Re: Dkt. Nos. 139, 142, 166
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On February 15, 2019, Plaintiff Sinco Technologies Pte. Ltd. (“Sinco”) brought a motion

                                  15   for sanctions (“Sanctions Motion”) against Defendant Mui Liang Tjoa and his counsel, the

                                  16   DeHeng Law Offices (“DeHeng”), alleging that Tjoa and DeHeng had engaged in discovery

                                  17   abuses. In the Sanctions Motions, Sinco quoted heavily from the transcript of Tjoa’s deposition

                                  18   and excerpts of that deposition were attached as Exhibit B to the supporting declaration of Lael

                                  19   Andara, Docket No. 140-1 (“Andara Sanctions Motion Decl.”). Sinco also filed an administrative

                                  20   motion to file under seal the unredacted Sanctions Motion (from which it sought to redact all

                                  21   material referencing the Tjoa deposition) and the entirety of the Tjoa deposition excerpt, on the

                                  22   basis that Tjoa and his counsel claimed that the entire deposition transcript fell within the

                                  23   “Attorneys’ Eyes Only” designation of the protective order in this case. See Docket No. 166-1

                                  24   (Andara Sealing Motion Decl.) ¶¶ 10-11. In response to the Court’s Order to Show Cause, Docket

                                  25   No. 162, Sinco also filed an administrative motion to file under seal portions of its reply brief on

                                  26   the Sanctions Motion on the same ground, namely, that it quotes from or references information

                                  27   from the Tjoa deposition excerpt. The record reflects that prior to filing the Sanctions Motion,

                                  28   Sinco inquired about the scope of Tjoa’s designation of the entire deposition transcript as
                                   1   Attorneys’ Eyes Only and that Tjoa’s counsel did not respond. See id.

                                   2           Because Sinco’s administrative motions are based on Tjoa’s designation of the deposition

                                   3   transcript as Attorneys’ Eyes Only, it is Tjoa’s burden to show that the redacted material is

                                   4   sealable. The mechanism for doing so is set forth in Civil Local Rule 79-5(d)(1)(A), which

                                   5   required that Tjoa file a declaration in support of Sinco’s administrative motions within four days.

                                   6   Tjoa failed to do so and therefore the Court issued another Order to Show Cause, Docket No. 161.

                                   7   In response, Tjoa filed a declaration stating that the entire deposition transcript is sealable because

                                   8   it is “replete with names of third-party customers whose identities are at the center of a trade-

                                   9   secret battle in this case, as well as other confidential information, such as financial issues

                                  10   pertaining to those third parties and the projects that were performed on their behalf by the parties

                                  11   to this litigation.” Docket No. 167 (Tjoa Decl.). Tjoa also states that “Defendants are subject to

                                  12   non-disclosure agreements that include stringent provisions for compensating its customers if
Northern District of California
 United States District Court




                                  13   those agreements are breached.” Id. Tjoa’s declaration falls far short of establishing that the

                                  14   material at issue here is sealable.

                                  15           Courts have long recognized a strong presumption of public access to court records.

                                  16   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing, e.g., Nixon v.

                                  17   Warner Commc’ns, Inc., 435 U.S. 589, 597−98 & n.7 (1978)). A party seeking to overcome that

                                  18   presumption generally must demonstrate “compelling reasons” to file documents under seal rather

                                  19   than in the public record. Id. at 1178−79 (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  20   1122, 1135 (9th Cir. 2003)). The Ninth Circuit recognizes an exception to that standard, requiring

                                  21   a lower showing of “good cause” for sealing discovery documents produced pursuant to a

                                  22   protective order and attached to non-dispositive motions. Id. at 1179−80. Regardless of which

                                  23   standard applies, however, any request to seal must be narrowly tailored. Barnes v. Hershey Co.,

                                  24   No. 3:12-CV-01334-CRB, 2015 WL 1814293, at *2 (N.D. Cal. Apr. 21, 2015) (citing Civil Local

                                  25   Rule 79–5(d)). Moreover, “[t]he mere fact that the [disclosure] of records may lead to a litigant’s

                                  26   embarrassment, incrimination, or exposure to further litigation will not, without more, compel the

                                  27   court to seal its records.” Kamekana, 447 F.3d at 1179.

                                  28           Here, the more relaxed “good cause” standard applies to Sinco’s administrative motions
                                                                                          2
                                   1   because Sinco’s request relates to a non-dispositive motion and Tjoa is claiming that the material

                                   2   at issue falls under a protective order. Nonetheless, the Court’s review of the Tjoa deposition

                                   3   excerpt attached to the Andara Sanctions Motion Declaration and the references to the Tjoa

                                   4   deposition in Sinco’s briefs reveals that most of the material at issue consists of bickering between

                                   5   attorneys -- not surprisingly as that is one of the grounds on which Sinco requested sanctions. On

                                   6   the other hand, the portions of the Tjoa deposition upon which Sinco relies contain little or no

                                   7   information about Defendants’ customers or any financial issues. While the disclosure of

                                   8   counsel’s conduct at the Tjoa deposition might be a source of embarrassment that certainly is not a

                                   9   basis for placing the entire deposition under seal. Tjoa’s request to seal the entire deposition

                                  10   transcript (and all references to it in Sinco’s briefs) is not narrowly tailored and, as to much of the

                                  11   deposition, it is apparent that the good cause standard is not met.

                                  12          Accordingly, the Court DENIES without prejudice Sinco’s administrative requests to file
Northern District of California
 United States District Court




                                  13   under seal portions of the Sanctions Motion and reply brief and the excerpt of the Tjoa deposition

                                  14   transcript attached to the Andara Sanctions Motion Declaration. The Court intends to file all of

                                  15   the material that is the subject of Sinco’s administrative motions in the public record unless

                                  16   Tjoa can establish that any material in the Tjoa deposition excerpt that was filed in support

                                  17   of the Sanctions Motion is sealable. In order to do so, Tjoa shall file, no later than April 19,

                                  18   2019, a supplemental declaration that specifically identifies the portions of the Tjoa

                                  19   deposition transcript he contends falls under the protective order in this case with a detailed

                                  20   explanation of why each specific redaction is warranted. The Court will then rule on

                                  21   whether Tjoa’s proposed redactions meet the good cause standard and, if any redactions are

                                  22   approved, invite Sinco to file a renewed administrative motion to seal and proposed order

                                  23   that is consistent with the Court’s order.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 3, 2019

                                  26                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  27                                                     Chief Magistrate Judge
                                  28
                                                                                          3
